Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 1 of 51 Page ID
                                  #:3301




  Summary Judgment Ex. 9
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 2 of 51 Page ID
                                  #:3302

                                                                     Page 1
                  UNITED STATES DISTRICT COURT

                  CENTRAL DISTRICT OF CALIFORNIA

                CASE NUMBER 8-20-cv-00043-JVS-ADS



           BUREAU OF CONSUMER FINANCIAL

           PROTECTION,

                             Plaintiff,

                vs.

           CHOU TEAM REALTY, LLC, et al.,

                              Defendants.




                         REMOTE DEPOSITION OF

                      EDUARDO AVALOS MARTINEZ




                       Tustin, California

                         8:25 a.m. PST



                         Tuesday, March 2, 2021




           REPORTED BY Raymond G. Brynteson, RMR, CRR, RDR
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 3 of 51 Page ID
                                  #:3303

                                                                     Page 2
      1    APPEARANCES:

      2

      3    FOR THE PLAINTIFF: (Via Webex)

      4

      5          BUREAU OF CONSUMER FINANCIAL PROTECTION

      6                  COLIN REARDON, ESQ.

      7                  E. VANESSA ASSAE-BILLE, ESQ.

      8          1700 G Street, Northwest

      9          Washington, D.C. 20552

     10          (202) 435-9668

     11          colin.reardon@cfpb.gov

     12          elisabeth.assae-bille@cfpb.gov

     13

     14    FOR THE DEFENDANT DOCS DONE RIGHT: (Via Webex)

     15

     16          THE HOLT LAW FIRM

     17                  DAVID C. HOLT, ESQ.

     18          1432 Edinger Avenue

     19          Suite 130

     20          Tustin, California 92780

     21          dholt@holtlawoc.com

     22

     23

     24

     25
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 4 of 51 Page ID
                                  #:3304

                                                                     Page 3
      1    APPEARANCES: (Continued)

      2

      3    FOR THE DEFENDANT JAWAD NESHEIWAT: (Via Webex)

      4

      5          LEPISCOPO & ASSOCIATES

      6                  PETE LEPISCOPO, ESQUIRE

      7          695 Town Center Drive

      8          7th Floor

      9          Costa Mesa, California        92626

     10          plepiscopo@att.net

     11

     12

     13    Also Present: (Via Webex)

     14

     15          Abigail Kelati (CFPB)

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 5 of 51 Page ID
                                  #:3305

                                                                     Page 6
      1                      P R O C E E D I N G S

      2                                        (8:25 a.m. PST)

      3              THE REPORTER:      Good morning.

      4    Please note this deposition is taking

      5    place via Webex as directed by the Bureau.

      6    The location of this deposition is

      7    California, pursuant to FRCP 30(b)(4).

      8              The deposition is being conducted

      9    by remote means under FRCP 30(b)(4).

     10              Due to the need for this

     11    deposition to take place remotely, the

     12    parties hereby stipulate that the court

     13    reporter may swear in the witness over the

     14    video conference.

     15              Mr. Martinez has shown me

     16    identification, so I would ask him to

     17    raise his right hand, please.

     18    Whereupon--

     19                   EDUARDO AVALOS MARTINEZ,

     20    having been first duly sworn, was examined and

     21    testified as follows:

     22                    EXAMINATION

     23    BY MS. ASSAE-BILLE:

     24        Q.    Good morning.      My name is Vanessa

     25    Assae-Bille.      And with me is Colin
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 6 of 51 Page ID
                                  #:3306

                                                                     Page 7
      1    Reardon.    We are attorneys in the Office

      2    of Enforcement at the Bureau of Consumer

      3    Financial Protection.

      4              Before we get to testimony there

      5    are a few preliminary matters we are going

      6    to cover on the record.

      7              Today is March 2nd, 2021 and we

      8    are here to depose Eduardo Martinez

      9    pursuant to the Amended Notice of

     10    Deposition served on February 20th, 2021.

     11              This deposition is part of a

     12    lawsuit with the name Bureau of Consumer

     13    Financial Protection versus Chow Team

     14    Realty, LLC, et al., in which Mr. Martinez

     15    is a named defendant.

     16              This deposition is being conducted

     17    pursuant to Federal Rule of Civil

     18    Procedure 30 and, due to the ongoing

     19    pandemic, we are speaking by video

     20    teleconference.

     21              Mr. Martinez, please spell --

     22    sorry, please state and spell your name

     23    for the record, including any middle

     24    names.

     25        A.    Eduardo Avalos, E-d-u-a-r-d-o,
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 7 of 51 Page ID
                                  #:3307

                                                                     Page 8
      1    A-v-a-l-o-s, M-a-r-t-i-n-e-z.

      2        Q.     Thank you.    Do you understand the

      3    oath you just took?

      4        A.     Yes.

      5        Q.     Is there any reason why you would

      6    not be able to provide truthful, complete

      7    and accurate testimony today?

      8        A.     No.

      9        Q.     Are you under the influence of any

     10    type of medication that might hinder your

     11    ability to understand any questions?

     12        A.     No.

     13        Q.    Are you represented by counsel

     14    today?

     15        A.    I think so.     I mean, David Holt.

     16              MS. ASSAE-BILLE:       Counsel, please

     17    identify yourself for the record.

     18               MR. HOLT:    My name is David

     19    Christopher Holt, H-o-l-t, and I'm

     20    representing this fine young man today.

     21              MS. ASSAE-BILLE:       Okay.   Thank

     22    you.     Counsels for Defendant Frank Anthony

     23    Sebreros should have noticed -- has

     24    received notice of this deposition but is

     25    not here today.
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 8 of 51 Page ID
                                  #:3308

                                                                    Page 37
      1    Loan Direct Processing, or SLDP for short?

      2        A.    I don't remember.

      3        Q.    Okay.    Well, as I noted

      4    previously, I will refer to it as SLPC.

      5              Was SLPC a back-end for companies

      6    that offered services to consumers with

      7    student loans?

      8        A.    I believe so.

      9        Q.    What services did SLPC offer

     10    exactly?

     11        A.    I'm a little bit confused.         I'm

     12    not sure if you are talking about a

     13    front-end or a back-end.         I don't remember

     14    what the name of the front-end was or the

     15    back-end.

     16        Q.    What --

     17        A.    So if it's a back-end it offered

     18    back-end services.       If it was a front-end

     19    it offered front-end services.

     20              I'm just not sure which one you're

     21    referring to.      Well, they changed their

     22    name.

     23        Q.    Did you start at the front-end?

     24        A.    Yes.

     25        Q.    Did you eventually move to the
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 9 of 51 Page ID
                                  #:3309

                                                                    Page 38
      1    back-end?

      2        A.    Yes.

      3        Q.    Okay.    I would like to talk about

      4    the back-end.

      5        A.    Okay.

      6        Q.    So what services did the SLPC

      7    back-end offer?

      8        A.    They offered document preparation

      9    for student loans.

     10        Q.    What did that involve?

     11        A.    Can you be more specific?         What do

     12    you mean?

     13        Q.    What did it mean for SLPC to

     14    provide debt support; in practical terms

     15    what did it look like?

     16        A.    It would fill out the documents

     17    that the front-end -- for the clients that

     18    the front-end had sold, and then they

     19    would send those documents to the

     20    consumer.

     21              The consumer would review it.

     22    They would sign it and they would send it

     23    back.

     24        Q.    Okay.    So the front-end companies

     25    would sell the services to the consumers
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 10 of 51 Page ID
                                   #:3310

                                                                    Page 39
      1    and then SLPC would actually provide the

      2    services, including completing the

      3    documents.      Is that right?

      4        A.     Yes.

      5        Q.     Was DocuPrep Center one of the

      6    companies that SLPC supported?

      7        A.     I believe so.

      8        Q.     Is that a yes?

      9        A.     I don't remember what name they

     10    were using at the time.         I believe yes.

     11        Q.     Did SLPC have a role in collecting

     12    the consumer's fees?

     13        A.     Can you explain how?       I'm sorry.

     14        Q.     Was SLPC --

     15        A.     They were the back-end so they

     16    serviced the client once they were sold.

     17        Q.     Did servicing the client include

     18    collecting fees from consumers?

     19        A.     I mean, they would use Global

     20    Client Solutions -- I forgot their name --

     21    GSR or some other name to collect fees.

     22        Q.     Are you referring here to a

     23    payment processor?

     24        A.     Yes.

     25        Q.     So SLPC worked with the payment
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 11 of 51 Page ID
                                   #:3311

                                                                    Page 40
      1    processor to collect fees.          Is that right?

      2        A.     Correct.

      3        Q.     So you testified a few minutes ago

      4    to starting on the front-end of the

      5    business and then moving to the back-end.

      6               Is that right?

      7        A.     Yes.

      8        Q.     How soon after you started did you

      9    move to the back-end?

     10        A.     I'm not sure.     Maybe a few months.

     11        Q.     Was it still in 2014?

     12        A.     I believe it was in 2015.

     13        Q.     Do you remember the season,

     14    approximately, in 2015?

     15        A.     Around Valentine's.

     16               MR. HOLT:    That's a season?

     17    BY MS. ASSAE-BILLE:

     18        Q.     Were you soon promoted to the

     19    position of customer service manager?

     20        A.     Yes.

     21        Q.     Was that after about three months?

     22        A.     Yes.

     23        Q.     And that was also in 2015,

     24    correct?

     25        A.     Yes.
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 12 of 51 Page ID
                                   #:3312

                                                                    Page 47
      1    they had to log in with a log-in and

      2    password, an FSA ID, and the client's

      3    password.

      4               And I didn't believe we should

      5    ever ask anybody for their password.            That

      6    just didn't seem right.

      7        Q.     Who were the other managers of

      8    SLPC?

      9        A.     Sam Brust.

     10        Q.     Is that, for the court reporter,

     11    is that B, as in boy, r-u-s-t, as in Tom?

     12        A.     I believe so.

     13        Q.     Go on.

     14        A.     Manny Kashto.     I don't recall the

     15    other manager names at this moment.

     16        Q.     Was Andrew Rosen one of the

     17    managers?

     18        A.     I don't know what his title was.

     19        Q.     Who did you report to?

     20        A.     I reported to Sam.

     21        Q.     In any of these roles at SLPC, did

     22    you interact with DocuPrep Center?

     23        A.     No.

     24        Q.     Did you, while at the back-end of

     25    SLPC, did you handle DocuPrep Center's
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 13 of 51 Page ID
                                   #:3313

                                                                    Page 48
      1    customers?

      2        A.     Yes.

      3        Q.     Did you handle complaints from

      4    DocuPrep Center customers?

      5        A.     I don't know specifically for

      6    them, but if there was complaints that was

      7    part of my job.

      8        Q.     Did you interact with DocuPrep

      9    Center employees?

     10        A.     No.

     11        Q.     Did you interact with its

     12    managers?

     13        A.     No.

     14        Q.     When did you stop working at SLPC?

     15        A.     I believe somewhere in October of

     16    2015.

     17        Q.     What happened to the company?

     18        A.     They decided to shut down.

     19        Q.     Why did they shut down?

     20        A.     They were going to go some other

     21    business model.

     22        Q.     Why did you not join them?

     23               MR. HOLT:    Let me just object as

     24    argumentative as phrased.

     25               THE WITNESS:     They didn't want me.
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 14 of 51 Page ID
                                   #:3314

                                                                    Page 49
      1    BY MS. ASSAE-BILLE:

      2        Q.     Did they say why?

      3        A.     They didn't need me.

      4        Q.     Are you familiar with the company

      5    West One Group, LLC?

      6        A.     Yes.

      7        Q.     Were you an owner of West One

      8    Group?

      9        A.     Yes.

     10        Q.     What was your ownership stake?

     11        A.     I believe it was 2 percent.

     12        Q.     Who were the other owners?

     13        A.     Wes -- I forgot his last name.

     14    Sam.

     15        Q.     And when you say Sam, are you

     16    referring to Sam Brust?

     17        A.     Yes.   And I believe Tim Meyers.

     18    It was W-e-s-t, Wes, Ed, Sam, Tim.

     19        Q.     Clever.    Do you recall how Tim's

     20    last name was spelled, for the record?

     21        A.     I don't.

     22        Q.     Since when were you an owner of

     23    West One Group?

     24        A.     I believe I was an owner for a few

     25    months before they shut down.
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 15 of 51 Page ID
                                   #:3315

                                                                    Page 52
      1        A.     I don't know if I ever got a

      2    check.

      3        Q.     Did West One Group receive

      4    consumer fees from the payment processor

      5    RAM?

      6        A.     I don't know.

      7        Q.     Did West One Group receive

      8    consumer fees from any payment processor?

      9        A.     I don't know.

     10        Q.     Did you use West One Group for any

     11    other purpose than what we've discussed so

     12    far?

     13        A.     No.

     14        Q.     So what happened to West One

     15    Group?

     16        A.     They let me go.      I'm not sure what

     17    happened to them.

     18        Q.     Okay.   Did you join Docs Done

     19    Right after you left SLPC?

     20        A.     Yes.

     21        Q.     Was that in late 2015?

     22        A.     Yes.

     23        Q.     And you became Docs Done Right's

     24    manager, correct?

     25        A.     Yes.
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 16 of 51 Page ID
                                   #:3316

                                                                    Page 53
      1        Q.     And you have been in charge of

      2    Docs Done Right since that time, correct?

      3        A.     Yes.

      4               MR. HOLT:    Let me just object as

      5    vague and ambiguous.

      6               THE WITNESS:     What do you mean by

      7    in charge?

      8               MR. HOLT:    I am going to sustain

      9    the objection.

     10    BY MS. ASSAE-BILLE:

     11        Q.     Are you the manager of Docs Done

     12    Right?

     13        A.     Yes.

     14        Q.     Do you oversee its operations?

     15        A.     Yes.

     16        Q.     Do you oversee its personnel?

     17        A.     Yes.

     18        Q.     Do you make major decisions about

     19    Docs Done Right?

     20               MR. HOLT:    Let me just object as

     21    vague and ambiguous.

     22               THE WITNESS:     Yes.

     23    BY MS. ASSAE-BILLE:

     24        Q.     Okay.   So have you been in charge

     25    of Docs Done Right since 2015?
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 17 of 51 Page ID
                                   #:3317

                                                                    Page 54
      1               MR. HOLT:    Let me just object as

      2    ambiguous.

      3               THE WITNESS:     I had partners that

      4    would, I mean, they had a say so, so I

      5    don't know to what level of in charge you

      6    mean.

      7               I was a manager of the employees.

      8    I made personnel decisions, yes, since

      9    2015.

     10    BY MS. ASSAE-BILLE:

     11        Q.     How did your joining Docs Done

     12    Right come about?

     13        A.     When I was laid off at the

     14    previous company, I was told that one of

     15    their affiliates -- which I didn't know

     16    who they were at the time -- was kind of

     17    continuing to stay in the business and

     18    they needed to have a back-end.

     19               And I was offered to go interview

     20    with them to see if they would hire me.

     21        Q.     Did you have a conversation with

     22    an individual named Sean Cowell about

     23    joining Docs Done Right?

     24        A.     Yes.

     25        Q.     Did Cowell tell you that you would
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 18 of 51 Page ID
                                   #:3318

                                                                    Page 55
      1    get to make the decisions at Docs Done

      2    Right?

      3        A.     Yes.

      4        Q.     And did you get to make the

      5    decisions at Docs Done Right?

      6        A.     Most of the time.

      7        Q.     What was Docs Done Right's

      8    business model?

      9               MR. HOLT:    Let me just object as

     10    vague and ambiguous, calls for a

     11    narrative.

     12               THE WITNESS:     Can you be more

     13    specific?

     14    BY MS. ASSAE-BILLE:

     15        Q.     Was Docs Done Right a back-end for

     16    DocuPrep Center?

     17        A.     Yes.

     18        Q.     Did Docs Done Right become a

     19    back-end for the other Student Loan Debt

     20    Relief defendants?

     21        A.     Yes.

     22        Q.     Did you own 100 percent of Docs

     23    Done Right, Incorporated?

     24        A.     Not in the beginning.

     25        Q.     What was your ownership in Docs
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 19 of 51 Page ID
                                   #:3319

                                                                    Page 56
      1    Done Right, Incorporated in the beginning?

      2        A.     10 percent.

      3        Q.     Okay.   I just want to be clear for

      4    the record that I'm now referring

      5    specifically to Docs Done Right,

      6    Incorporated and Docs Done Right, LP.

      7               So I want to make sure there is no

      8    mix-up between the two.

      9               So can you confirm your ownership

     10    of Docs Done Right, Incorporated?

     11        A.     It was 10 percent, and then it

     12    moved to 100 percent.

     13        Q.     When did it move to 100 percent?

     14        A.     When they created the LP.

     15        Q.     Can you estimate the month and

     16    year?

     17        A.     That would be the beginning of

     18    2016.

     19        Q.     And did you own 20 percent of Docs

     20    Done Right, LP?

     21        A.     In the beginning I owned 10

     22    percent of Docs Done Right, LP and then it

     23    moved to 20 percent.

     24        Q.     When did it move to 20 percent?

     25        A.     I'm not sure.
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 20 of 51 Page ID
                                   #:3320

                                                                    Page 63
      1        Q.     Who was the managing partner for

      2    American DocuPrep?

      3        A.     Carlos Lopez.

      4        Q.     Was he the only managing partner?

      5        A.     Yes.

      6        Q.     Okay.    Have you ever been involved

      7    in a company called Lend Tech Loans?

      8        A.     No.

      9        Q.     Have you ever been involved in a

     10    company called Lend Tech Loans,

     11    Incorporated?

     12        A.     What do you mean by involved?         Can

     13    you explain?       Like am I familiar with

     14    them?    Yes, I am familiar with them.

     15               (Reporter clarification.)

     16               THE WITNESS:     Am I familiar with

     17    the company?       I am familiar with them, but

     18    I don't understand "involved."

     19               Hello?

     20    BY MS. ASSAE-BILLE:

     21        Q.     Yes, just a moment.       Tell me what

     22    Lend Tech Loans was.

     23        A.     Lend Tech Loans was a company that

     24    was created by the LP partnership which we

     25    mentioned.       And they created it to -- to
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 21 of 51 Page ID
                                   #:3321

                                                                    Page 64
      1    continue their efforts to collect leads

      2    for the student loan companies.

      3               Instead of Monster Loans doing it,

      4    they created Lend Tech to take over.

      5        Q.     And when you say leads, what do

      6    you mean by that?

      7        A.     Data, consumer data.

      8        Q.     Are you referring to pre-screened

      9    lists from Experian?

     10        A.     Yes.

     11        Q.     And what happens to Lend Tech?

     12        A.     It closed.

     13               MR. HOLT:    Let me just object as

     14    vague and ambiguous.

     15    BY MS. ASSAE-BILLE:

     16        Q.     You said that it closed?

     17        A.     I believe.     I'm not sure if it's

     18    closed, actually.       I think they closed.

     19    They stopped doing business with Experian.

     20        Q.     Was Lend Tech Loans supposed to be

     21    a mortgage company?

     22        A.     Can you repeat the question?

     23        Q.     Sure.   Was Lend Tech Loans

     24    supposed to be a mortgage company?

     25        A.     Yes.
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 22 of 51 Page ID
                                   #:3322

                                                                    Page 65
      1        Q.     Has it ever made any mortgages?

      2        A.     No.

      3        Q.     Has it only ever been used to

      4    purchase pre-screened lists from Experian

      5    for other businesses?

      6               MR. HOLT:    Let me just object.

      7    It's argumentative as phrased.           It's also

      8    vague and ambiguous.

      9               THE WITNESS:     I believe so.

     10    BY MS. ASSAE-BILLE:

     11        Q.     Are you aware of any other

     12    business that Lend Tech has done?

     13        A.     I don't know.

     14        Q.     Are you familiar with the company

     15    Red Signature Solutions?

     16        A.     Yes.

     17               MR. HOLT:    Oh, Vanessa, if you are

     18    going to switch companies, can we just

     19    take a quick bathroom break?

     20               MS. ASSAE-BILLE:      So my line of

     21    questions for Red Signature Solutions are

     22    fairly short, so perhaps we could take a

     23    break after that.

     24               MR. HOLT:    Okay.

     25    BY MS. ASSAE-BILLE:
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 23 of 51 Page ID
                                   #:3323

                                                                    Page 66
      1        Q.     Did you say that, yes, you are

      2    familiar with Red Signature Solutions, Mr.

      3    Martinez?

      4        A.     Yes.

      5        Q.     Are you the sole owner of Red

      6    Signature Solutions?

      7        A.     I am, yes.

      8        Q.     Since when?

      9        A.     I don't know.

     10        Q.     Can you estimate the year?

     11        A.     Since I opened it.

     12        Q.     Can you estimate when you opened

     13    it?

     14        A.     No.

     15        Q.     Did you open it before 2017?

     16        A.     I don't know.

     17        Q.     Did you open it several years ago?

     18        A.     Yes.

     19        Q.     And what did you use Red Signature

     20    Solutions for?

     21        A.     I used it as a company to broker

     22    the marketing cost between Monster Loans

     23    and affiliates of Docs Done Right.

     24        Q.     What do you mean by brokering the

     25    marketing costs?
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 24 of 51 Page ID
                                   #:3324

                                                                    Page 67
      1        A.     Meaning that Monster Loans didn't

      2    want to sell data to affiliates that they

      3    didn't know who they were.          They didn't --

      4    it wasn't owned by them.

      5               And so when the affiliates

      6    approached me that they wanted to know who

      7    they can get marketing from, when I told

      8    the owners of Monster Loans that these

      9    people were looking for marketing, they

     10    said, yes, they would sell it to them as

     11    long as they didn't pay Monster Loans

     12    directly.

     13               And so they told me that they

     14    wanted me to create a company so that that

     15    company could pay that company and then

     16    that company could pay them because they

     17    didn't want to show how they got

     18    marketing.

     19        Q.     Did you use it to perform -- when

     20    you say marketing, pardon me, are you

     21    again referring to Experian pre-screened

     22    lists?

     23        A.     Yes.

     24        Q.     Did you use Red Signature

     25    Solutions to perform the same function for
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 25 of 51 Page ID
                                   #:3325

                                                                    Page 68
      1    Lend Tech Loans?

      2        A.     Yes.

      3        Q.     What happened to Red Signature

      4    Solutions?

      5        A.     It's still in business.

      6        Q.     How did it work when you brokered

      7    the Experian pre-screened lists for

      8    Monster Loans?

      9               MR. HOLT:    Are you switching --

     10               THE WITNESS:     I'm not sure if

     11    brokered --

     12               MR. HOLT:    Hold on.     Hold on.    I

     13    asked to go on a break a while ago.            Are

     14    you finished with Red Signature?

     15               MS. ASSAE-BILLE:      Yes, this is

     16    still involving the Red Signature account.

     17    That's who was doing the brokering.

     18               MR. HOLT:    Okay.    Just take a few

     19    minutes.     We can go off the record.

     20               (A recess was taken at 9:49 a.m.,

     21    after which the deposition resumed at 9:58

     22    a.m.)

     23    BY MS. ASSAE-BILLE:

     24        Q.     Have you ever been involved in a

     25    company called Clarity Solutions Center?
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 26 of 51 Page ID
                                   #:3326

                                                                    Page 92
      1    issues, correct?

      2        A.     I don't remember the reasons, but

      3    he was trying to make Monster Loans

      4    better, whatever verbiage he used for

      5    that.

      6        Q.     Okay.

      7        A.     Because I wasn't there to know

      8    exactly what the thing was.          I just knew

      9    that he didn't like the way it was being

     10    done and --

     11        Q.     Were you --

     12        A.     -- it was going to cause problems.

     13        Q.     Understood.     Were you told, as you

     14    testified to us in your IH, that he was

     15    not supposed to share his leads for some

     16    kind of compliance purposes?

     17        A.     I think this is me assuming after

     18    the fact that I found out what the

     19    situation was.       I don't think it was

     20    something I knew at the time.

     21        Q.     Did you ever ask what compliance

     22    issues there might have been involved

     23    there?

     24        A.     No, I don't recall that.

     25        Q.     Were you told that Mike Van Loon
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 27 of 51 Page ID
                                   #:3327

                                                                    Page 93
      1    had taken a class and that at that class

      2    he had learned that he shouldn't share

      3    leads?

      4        A.     No.     I remember being told that he

      5    took a class and that he got how mortgage

      6    worked and that he was coming up with a

      7    bunch of new ideas of how to run the

      8    company.

      9               And I think I merged that memory

     10    to why he got rid of it, but not

     11    specifically to the students, and that he

     12    went to a class, came back a brand new

     13    man, and all of a sudden was changing

     14    things in the company.         I remember

     15    something like that at some point.

     16               But that was before they closed

     17    and that was -- I don't know what time

     18    period that was in comparison to them

     19    doing this.

     20        Q.     Okay.    Was Lend Tech created to

     21    provide Experian pre-screened lists to the

     22    Student Loan Debt Relief defendants?

     23        A.     That is my understanding, yes.

     24        Q.     Was Lend Tech a sham company?

     25        A.     What is a sham company?
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 28 of 51 Page ID
                                   #:3328

                                                                    Page 94
      1        Q.     Was it like a fake company?

      2        A.     No.   I mean, it was a real

      3    company.     They had it incorporated and

      4    everything.

      5        Q.     But it didn't do -- it didn't

      6    offer any mortgages, correct?

      7        A.     Correct.

      8        Q.     And it didn't broker any

      9    mortgages, correct?

     10        A.     Not that I know of.

     11        Q.     Did Cowell and others initially

     12    put together a fake office to dupe

     13    Experian into thinking that they were a

     14    real company for an inspection?

     15               MR. LEPISCOPO:      Objection, vague

     16    and ambiguous, calls for speculation,

     17    lacks foundation.

     18               THE WITNESS:     I don't know.

     19    BY MS. ASSAE-BILLE:

     20        Q.     Did Lend Tech create fake letters

     21    to make it look like it was going to do

     22    mortgage business?

     23               MR. LEPISCOPO:      Same objection.

     24               THE WITNESS:     I don't know.

     25    BY MS. ASSAE-BILLE:
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 29 of 51 Page ID
                                   #:3329

                                                                    Page 95
      1        Q.     We're going to take a look at your

      2    Investigational Hearing testimony again.

      3        A.     Okay.

      4        Q.     I will try to find the page.           Just

      5    a moment.

      6               Please turn to page 233 and let me

      7    know when you're there.

      8        A.     Okay, I'm there.

      9        Q.     Okay.   We will start at line 11.

     10    Just a moment.       Okay.   I'm going to start

     11    reading where my curser is.

     12               You testified under oath:        "My

     13    understanding is Sean Cowell, Brad, and

     14    Bill, and Anthony created Lend Tech, got

     15    approval of Experian, had to create some

     16    type of office so Experian could do a

     17    walk-through or something, and they did

     18    that at Monster Loans location downstairs.

     19    They created a desk, they put a chair,

     20    they put a phone that's not connected, and

     21    Experian walks through and goes, 'looks

     22    like a mortgage business.         You're

     23    approved.'      And they created pro formas

     24    and they created letters to make it look

     25    like they were about to do business in
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 30 of 51 Page ID
                                   #:3330

                                                                   Page 202
      1               So they gave me a script.        I go,

      2    here you go.       I didn't have time to sit

      3    there and read it.

      4               What you guys showed me was in the

      5    script was completely incorrect and I

      6    didn't agree with it and I told you that.

      7    And I would have never been okay with that

      8    if I would have read that.

      9        Q.     Understood.     Just so we're clear,

     10    I was asking about -- I switched back to

     11    the marketing letters.         I know that's a

     12    bit confusing.

     13        A.     Okay.

     14        Q.     So I was asking whether you ever

     15    reviewed the marketing letters to

     16    determine if the statements in them were

     17    truthful?

     18        A.     They showed me some type of

     19    marketing at some point because we asked

     20    what they were using.        And I remember

     21    looking at it and thinking that everything

     22    looked okay.

     23               I don't remember what was on the

     24    letter.     I don't remember what the

     25    verbiage was.      I just remember that at
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 31 of 51 Page ID
                                   #:3331

                                                                   Page 203
      1    some point I was criticizing their

      2    marketing or their sales.         I was trying to

      3    help them improve.

      4        Q.     Do you remember for what company

      5    the letter was?

      6        A.     To me they all felt like one big

      7    company.

      8        Q.     Did the companies -- did the

      9    Student Loan Debt Relief defendants use

     10    the same letter, the same template?

     11        A.     I believe they did.

     12        Q.     Were employees of the Student Loan

     13    Debt Relief defendants sometimes called

     14    student loan advisors?

     15        A.     Yes.

     16        Q.     Did these employees advise

     17    consumers on what income-based repayment

     18    plans to select?

     19        A.     I wasn't part of the sales call.

     20    I don't know what they said.          I could

     21    assume yes, but I don't know.

     22        Q.     Do you know whether the employees

     23    of the Student Loan Debt Relief defendants

     24    advised consumers on whether to

     25    consolidate?
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 32 of 51 Page ID
                                   #:3332

                                                                   Page 204
      1        A.     I don't know.

      2        Q.     Do you know whether employees of

      3    the Student Loan Debt Relief defendants

      4    advised consumers on whether to enter

      5    forbearance?

      6        A.     I don't know.

      7        Q.     During the sales -- during the

      8    sales call -- well, during the sales call

      9    Docs Done Right communicated with

     10    consumers who purchased services from the

     11    Student Loan Debt Relief defendants,

     12    right?

     13        A.     Wait.   Repeat the question,

     14    please.

     15        Q.     During the sales call did Docs

     16    Done Right employees communicate with

     17    consumers who had purchased services from

     18    the Student Loan Debt Relief defendants?

     19        A.     No.

     20        Q.     Did the Student Loan --

     21        A.     Not that I can recall.

     22        Q.     Okay.   Was there a transfer of the

     23    sales call to Docs Done Right?

     24        A.     Once the client enrolled and

     25    signed the contract with the sales
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 33 of 51 Page ID
                                   #:3333

                                                                   Page 219
      1               MR. HOLT:    Objection.     Hold on,

      2    Ed.      It's argumentative and vague and

      3    ambiguous and calls for speculation.

      4               THE WITNESS:     The impression that

      5    I'm getting from this letter is that it's

      6    acting as if they've already done it,

      7    they've already created some kind of

      8    program for that.

      9    BY MS. ASSAE-BILLE:

     10        Q.     Who is "they" in that sentence?

     11        A.     The company.

     12        Q.     The Student Loan Debt Relief

     13    defendants?

     14        A.     Yes, correct.

     15        Q.     Are you aware of any U.S.

     16    Department of Education program called a

     17    "Student Loan Consolidation & Payment

     18    Reduction Program"?

     19        A.     No.

     20        Q.     Have you ever seen any document

     21    published by the U.S. Department of

     22    Education that uses that specific phrase?

     23        A.     No.

     24        Q.     Did the Student Loan Debt Relief

     25    defendants provide their customers with a
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 34 of 51 Page ID
                                   #:3334

                                                                   Page 220
      1    Student Loan Consolidation & Payment

      2    Reduction Program?

      3        A.     No.

      4        Q.     What was the program that the

      5    Student Loan Debt Relief defendants

      6    offered?

      7        A.     They didn't offer any programs.

      8        Q.     Did it offer services?

      9        A.     Yes.

     10        Q.     Did the Student Loan Debt Relief

     11    defendants refer to the services as a

     12    payment reduction program?

     13        A.     I don't know.

     14        Q.     Did the Student Loan Debt Relief

     15    defendants offer service to -- well, did

     16    the Student Loan Debt Relief defendants

     17    offer service to reduce consumers' student

     18    loan payments?

     19        A.     I don't know.

     20        Q.     What services did the Student Loan

     21    Debt Relief defendants offer?

     22        A.     I don't know what services they

     23    offer.

     24        Q.     Docs Done Right does the back-end

     25    for the Student Loan Debt Relief
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 35 of 51 Page ID
                                   #:3335

                                                                   Page 221
      1    defendants, correct?

      2        A.     Correct.

      3        Q.     And Docs Done Right supported the

      4    Student Loan Debt Relief defendants,

      5    correct?

      6        A.     Yes, ma'am.

      7        Q.     Was it important to you to

      8    understand what services the Student Loan

      9    Debt Relief defendants offered?

     10        A.     Yes, ma'am.

     11        Q.     Do you know what services the

     12    Student Loan Debt Relief defendants

     13    offered?

     14        A.     I do not.

     15        Q.     Did you take any steps to find

     16    out?

     17        A.     Yes.

     18        Q.     What steps?

     19        A.     I asked them.

     20        Q.     And what did they say?

     21        A.     They told me they were offering

     22    document preparation services.           But I

     23    don't know what they were offering, if

     24    this was what they were mailing.

     25        Q.     Why do you say that the companies
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 36 of 51 Page ID
                                   #:3336

                                                                   Page 222
      1    didn't offer a Student Loan Consolidation

      2    & Payment Reduction Program?

      3        A.     Because those programs are not

      4    ours to provide.       Those programs are being

      5    provided to the client.

      6               Any program that they qualify for

      7    with the Department of Education through

      8    the services is available to them, but

      9    it's not our -- it's not us providing it.

     10    All we can do is have them apply for

     11    whatever is available to them.

     12        Q.     I'm trying to understand why the

     13    marketing letters describe the services,

     14    in bold, as a Student Loan Consolidation &

     15    Payment Reduction Program; can you explain

     16    that?

     17        A.     No.

     18        Q.     In your mind is there a difference

     19    between a document preparation service and

     20    the Student Loan Consolidation & Payment

     21    Reduction Program described in this

     22    letter?

     23        A.     Yes.

     24        Q.     What's the difference?

     25        A.     They are making it sound like --
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 37 of 51 Page ID
                                   #:3337

                                                                   Page 225
      1        Q.     Are you familiar with each of the

      2    benefits of the consolidation program that

      3    are listed in those bullets?

      4        A.     Am I familiar with what it says

      5    here?

      6        Q.     Yes.   Are you familiar with those

      7    benefits as benefits of the consolidation

      8    program?

      9        A.     Yes.

     10        Q.     Were each of these listed items

     11    benefits of the Student Loan Debt Relief

     12    defendants' services?

     13        A.     Well, I mean, there are plenty of

     14    things here that don't -- don't

     15    necessarily need to be on here, saying no

     16    credit check, because when you apply to

     17    consolidate your loans there is no credit

     18    check.

     19               That's not even a thing.        So I

     20    guess it's true.       There is no credit

     21    check.

     22               Interest rate reduction regardless

     23    of balance or pay history.          I don't know

     24    why they -- they word it that way.

     25               I see here that they had debt
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 38 of 51 Page ID
                                   #:3338

                                                                   Page 226
      1    consolidation with a lower rate, with a

      2    little star.      And then at the very bottom

      3    the star says "the Department of Education

      4    may offer an interest rate reduction with

      5    set-up of automatic payments."

      6               So obviously they are trying to

      7    allude to the fact that, if you're set up

      8    with automatic payments, you get like a

      9    point -- I think it's like .025 reduction,

     10    but that's automatic.

     11               So they are trying to take credit

     12    for that.     And I think that's what they

     13    are referring to on interest rate

     14    reduction, but they didn't put the star

     15    there.     So it kind of -- very misleading.

     16               And then lower monthly payments

     17    based on income and family size is true.

     18    But that's only possible if you qualify.

     19    I mean, not necessarily.         So they should

     20    have said may possibly have lower monthly

     21    payments.

     22               And then it says loan

     23    forgiveness -- oh, well, never mind.            On

     24    top of that it says "may include."            So

     25    maybe that's how they got around it.
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 39 of 51 Page ID
                                   #:3339

                                                                   Page 227
      1               Did that answer your question?

      2        Q.     Yes, it did.     Thank you.

      3               So why did the marketing letters

      4    tell consumers that they could receive

      5    these benefits?

      6               MR. HOLT:    Objection, calls for

      7    speculation.

      8               THE WITNESS:     My impression or

      9    opinion, based on what I'm reading here,

     10    that the whole letter is designed to

     11    create urgency and make clients feel that

     12    this was something special that could only

     13    be done through them.

     14               It says here "due to a high call

     15    volume we ask that you complete the

     16    process below prior to calling," like they

     17    are so busy that please be ready.

     18               I think it was designed to create

     19    more calls.      It's marketing.      I get a lot

     20    of junk letters in my mail which look very

     21    similar to this.

     22    BY MS. ASSAE-BILLE:

     23        Q.     Let's look at the language below

     24    that, where it says in bolded, all cap

     25    letters:     "Call toll-free today to redeem
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 40 of 51 Page ID
                                   #:3340

                                                                   Page 228
      1    your federal benefits."         And there is a

      2    phone number and a reference benefit ID.

      3    Do you see that?

      4        A.     Yes.

      5        Q.     Okay.   What do you understand the

      6    phrase call toll-free today to redeem your

      7    federal benefits to mean?

      8               MR. HOLT:    Objection, calls for

      9    speculation.

     10               THE WITNESS:     My opinion is damage

     11    control, that those benefits are there

     12    waiting for me.       I just need to redeem it,

     13    like it's owed to me.

     14    BY MS. ASSAE-BILLE:

     15        Q.     And the federal -- what were the

     16    federal benefits that the Student Loan

     17    Debt Relief defendants provided?

     18        A.     Well, obviously they didn't

     19    provide any kind of federal benefits.

     20    Federal benefits would be something that

     21    was provided by the government.           And it's

     22    something that was there for everybody.

     23        Q.     So consumers couldn't redeem

     24    federal benefits by calling the phone

     25    number on this letter, correct?
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 41 of 51 Page ID
                                   #:3341

                                                                   Page 229
      1        A.     I'm not a marketer.       I mean, one

      2    could argue that technically they could

      3    call their servicer, and I guess the word

      4    redeem is access, or I don't know.

      5               I mean, I'm not -- I'm not really

      6    into these words.       Obviously this was

      7    designed to make you feel like it's owed

      8    to you.

      9        Q.     In your opinion, did the parts of

     10    the letter that we read so far accurately

     11    represent the Student Loan Debt Relief

     12    defendants' services?

     13        A.     No.

     14               MR. LEPISCOPO:      Objection, calls

     15    for speculation.       Assumes facts not in

     16    evidence.

     17               MR. HOLT:    And argumentative as

     18    phrased.

     19    BY MS. ASSAE-BILLE:

     20        Q.     Why do you say that?

     21               MR. HOLT:    Same objection.

     22               THE WITNESS:     It seems very

     23    "salesy" to me, exaggerated.          But, I mean,

     24    but most marketing material is, so.            The

     25    only thing that's correct seems to be this
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 42 of 51 Page ID
                                   #:3342

                                                                   Page 230
      1    paragraph.

      2    BY MS. ASSAE-BILLE:

      3        Q.     Sorry, if you point that doesn't

      4    appear in the record so can you verbalize

      5    to me?

      6        A.     It says:    "Our records indicate

      7    that your federal student loans may be

      8    eligible for a consolidation with the U.S.

      9    Department of Education.

     10               "As a federal student loan holder,

     11    you may be eligible to convert

     12    your existing high interest" -- oh, I

     13    don't know about high interest.           I think

     14    that's just fancy "salesy" stuff.

     15        Q.     I'm going to stop showing this

     16    document.

     17        A.     Okay.

     18        Q.     Okay.   Earlier I asked about Docs

     19    Done Right's conversations with consumers

     20    on the phone and consumer goals.

     21               I also asked you about what

     22    results consumers expected to receive from

     23    the Student Loan Debt Relief defendants'

     24    services.

     25               Do you recall that?
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 43 of 51 Page ID
                                   #:3343

                                                                   Page 234
      1    would have been a situation where the

      2    caller felt they didn't get what they

      3    thought they were getting.

      4        Q.     Do you recall consumer complaints

      5    that the consumer's interest never went

      6    down?

      7        A.     No.

      8        Q.     Did consumers ever complain that

      9    their monthly payments didn't go down?

     10        A.     Yes, but I believe -- I believe it

     11    usually was because they thought the

     12    payment would go down immediately.            And it

     13    takes a few months for the payment to take

     14    effect.

     15        Q.     Did consumers ever complain about

     16    their monthly payments going up?

     17        A.     I don't know.     I don't recall.

     18        Q.     Did consumers ever complain that

     19    their student loans were not

     20    consolidating?

     21        A.     I don't -- I don't remember.         I

     22    mean, if it happened it would be in the

     23    notes.

     24        Q.     And -- okay.     So if consumers

     25    complained about other things I've asked
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 44 of 51 Page ID
                                   #:3344

                                                                   Page 235
      1    you about so far, it would be in the

      2    DebtPayPro records, correct?

      3        A.     Correct.

      4        Q.     Did consumers ever complain --

      5    pardon me.

      6               You mentioned that it took several

      7    months for payments to go down.           What do

      8    you mean by that?

      9        A.     The document preparation process

     10    was around 45 to 90 days, average.

     11        Q.     Okay.   So did it take several

     12    months for consumer applications to be

     13    approved?

     14        A.     It would take at least a month, at

     15    least two months, or a month and a half.

     16        Q.     So would it take at least, I'm

     17    sorry, at least a month and a half, did

     18    you say?

     19        A.     45 to 90 days.

     20        Q.     Okay.   So would it take at least

     21    45 to 90 days for the consumer's new

     22    payment under their new repayment plan to

     23    be due?

     24        A.     Correct.

     25        Q.     And how did you know that?
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 45 of 51 Page ID
                                   #:3345

                                                                   Page 236
      1        A.     I don't know.     I just knew that.

      2    I don't remember when I learned that.

      3        Q.     Okay.   Did consumers ever complain

      4    about their student loans not being

      5    forgiven?

      6        A.     Not that I know of.       I mean, it

      7    would be too soon for anybody to have -- I

      8    mean, that takes years.         So nobody should

      9    have been upset this early.

     10        Q.     And did consumers ever complain

     11    that they had paid for services that they

     12    never got?

     13        A.     If it did happen it was very rare.

     14        Q.     And if it did happen it might also

     15    be recorded on DebtPayPro, correct?

     16        A.     It would be.

     17        Q.     If such complaints came in.         Okay.

     18    I want to ask you -- well, I'm sorry,

     19    well, this is a good time for a break.

     20               So let's pause here and we can

     21    come back together in 10 minutes.

     22               (A recess was taken at 2:32 p.m.,

     23    after which the deposition resumed at 2:49

     24    p.m.)

     25    BY MS. ASSAE-BILLE:
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 46 of 51 Page ID
                                   #:3346

                                                                   Page 271
      1               THE WITNESS:     I didn't know any of

      2    these people until October of 2015.            So I

      3    didn't have any conversations with them.

      4    BY MS. ASSAE-BILLE:

      5        Q.     You knew Manny Kashto, correct?

      6        A.     Correct.

      7        Q.     Did Kashto ever discuss the 90-day

      8    wait with you?

      9        A.     No.     Manny Kashto had an office

     10    and I sat at a cubicle.         So he wasn't --

     11    he didn't talk to me.        He -- he's in the

     12    back office area.

     13        Q.     Okay.    Were you part of any other

     14    discussions regarding a 90-day wait to

     15    receive consumer fees through GCS?

     16        A.     No.    That would have been Sam

     17    conversations.        Sam and Manny were

     18    friends.

     19        Q.     And when you say Sam and Manny

     20    conversations, you're referring to Sam

     21    Brust and Manny Kashto, correct?

     22        A.     Yes.

     23        Q.     Okay.    So around October 2015 you

     24    became the owner and manager of Docs Done

     25    Right, correct?
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 47 of 51 Page ID
                                   #:3347

                                                                   Page 272
      1        A.     Around October 2015.

      2        Q.     Okay.   I want to ask you -- well,

      3    pardon me.      So during the 30(b)(6)

      4    deposition you provided testimony about

      5    the role of Docs Done Right in the Student

      6    Loan Debt Relief defendants' sales

      7    process.     I want to ask you just a few

      8    more questions about that.

      9               Are you familiar with -- sorry.

     10               So the consumer fees collected for

     11    the Student Loan Debt Relief defendant

     12    services went into accounts maintained by

     13    a company named Debt Pay Gateway.           Is that

     14    right?

     15        A.     Yes.

     16        Q.     Were those Debt Pay Gateway

     17    accounts referred to as custodial,

     18    custodial accounts?

     19        A.     I think so.

     20        Q.     Is that your recollection?

     21        A.     Yes.

     22        Q.     How did the custodial accounts

     23    work?

     24        A.     For Debt Pay Gateway?

     25        Q.     Yes, the custodial accounts at
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 48 of 51 Page ID
                                   #:3348

                                                                   Page 273
      1    Debt Pay Gateway, how did those work?

      2        A.     Can you be more specific?        What

      3    part?

      4        Q.     Did consumers pay fees to Debt Pay

      5    Gateway?

      6        A.     Yes.

      7        Q.     And then Debt Pay Gateway put

      8    these fees into custodial accounts?

      9        A.     Yes, they were accounts under the

     10    client's name with Debt Pay Gateway.

     11        Q.     Did Debt Pay Gateway then disburse

     12    the fees to the Student Loan Debt Relief

     13    defendants?

     14        A.     Yes.

     15        Q.     And did a portion of the fees go

     16    to Docs Done Right?

     17        A.     Yes.

     18        Q.     Were the custodial accounts ever

     19    used for the purpose of paying the

     20    consumers' loans, student loans?

     21        A.     No.

     22        Q.     Okay.   So the custodial accounts

     23    were only used for the purpose of paying

     24    consumer fees for the Student Loan Debt

     25    Relief defendants' services, correct?
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 49 of 51 Page ID
                                   #:3349

                                                                   Page 274
      1        A.     Yes.

      2        Q.     Did Docs Done Right track whether

      3    consumers' forbearance requests were

      4    approved?

      5        A.     No.

      6        Q.     Did Docs Done Right ever

      7    receive -- sorry, did the Student Loan

      8    Debt Relief defendants track that

      9    information?

     10        A.     No.

     11        Q.     Did Docs Done Right ever receive

     12    complaints that forbearance requests were

     13    denied?

     14        A.     Yes.

     15        Q.     Was that a common complaint?

     16        A.     No.

     17        Q.     Do you have any reason to believe

     18    that consumers' forbearance requests were

     19    denied frequently?

     20        A.     No.

     21        Q.     How soon after a consumer paid

     22    their services -- sorry.         How soon after a

     23    consumer paid their fees were the fees

     24    disbursed by Debt Pay Gateway?

     25        A.     I would say as long as there was
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 50 of 51 Page ID
                                   #:3350

                                                                   Page 275
      1    not a reserve that needed to be met, it

      2    would be about seven days after Debt Pay

      3    Gateway received the money.

      4        Q.     Are Debt Pay Gateway's records the

      5    most accurate place to find this

      6    disbursement information for each consumer

      7    that Docs Done Right ever serviced for the

      8    Student Loan Debt Relief defendants?

      9        A.     Yes.

     10        Q.     Did Docs Done Right at times have

     11    funds held in reserve in Debt Pay Gateway

     12    accounts?

     13        A.     Yes.

     14        Q.     Tell me how the reserve worked.

     15        A.     Depending on how much business was

     16    going through the account, Debt Pay

     17    Gateway would rate the reserve

     18    accordingly.

     19               In case that the company that was

     20    sending clients there eventually cancelled

     21    without notice, there was enough money to

     22    cover refunds for a certain period of

     23    time.    I don't remember.       Maybe it was a

     24    six-month period.

     25               There was a calculation that Debt
Case 8:20-cv-00043-SB-ADS Document 190-52 Filed 05/14/21 Page 51 of 51 Page ID
                                   #:3351
